     Case 2:20-cv-00349-JAM-DB Document 31 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       AZHAR LAL,                                        No. 2:20-cv-00349 JAM DB P
12                         Plaintiff,
13             v.                                          ORDER
14       UNITED STATES OF AMERICA, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On January 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. Plaintiff has not filed

23   objections to the findings and recommendations.1

24            The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26
     1
27     Plaintiff has filed a motion for change of address, to appoint counsel, and to expand the record.
     (ECF No. 29.) However, this document is not responsive to the magistrate judge’s findings and
28   recommendations.
                                                        1
      Case 2:20-cv-00349-JAM-DB Document 31 Filed 03/22/21 Page 2 of 2


 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed January 4, 2021, are adopted in full; and
 3         2. Plaintiff’s motion for stay is denied.
 4

 5
     DATED: March 19, 2021                             /s/ John A. Mendez
 6
                                                       THE HONORABLE JOHN A. MENDEZ
 7                                                     UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
